PRESIDING JUSTICE McCULLOUGH, dissenting: As pointed out by the majority, the minor’s natural father was listed on the petition as respondent, his address was known but he was never served with a copy of the petition. It also should be pointed out that he is a noncustodial parent. The adjudicatory hearing held on May 25, 1988, provided for a dispositional hearing, and notices were served on both the mother and father of the dispositional hearing set for June 23, 1988, and they were present for that hearing. The father never objected to the prior proceedings in this case and cannot now object and, likewise, the minor cannot object for the failure of the father to have been served with the original petition. It is not a question of jurisdiction. There was subject matter jurisdiction, and the question is whether the failure to serve the father with the delinquency petition is error such that the trial court should be reversed. It was not. In In re R.R.S. (1987), 160 Ill. App. 3d 548, 514 N.E.2d 192, rev’d (1988), 118 Ill. 2d 544, 521 N.E.2d 864 (supervisory order), where the minor was not served with a copy of the delinquency petition until after the adjudication, this court found that the minor could not enter his appearance, and personal jurisdiction of the minor could only be obtained by service of process, and that the circuit court’s order was void as to the respondent minor. The supreme court in a supervisory order reversed our decision in R.R.S., citing In re J.W. (1981), 87 Ill. 2d 56, 429 N.E.2d 501. In J.W., it was found that the adjudication of delinquency was not defective for failure to serve the minor’s mother where she had actual notice and appeared without objection. This court stated in People v. Land (1988), 169 Ill. App. 3d 342, 350, 523 N.E.2d 711, 715: “Consequently, where a juvenile, or any named respondent, appears before the court and participates in proceedings, he waives the formality of service of process and voluntarily submits to the jurisdiction of the court.” In the case before us, the adjudicatory hearing was held on May 25, 1988, the father not having received notice. However, a supplemental petition charging aggravated battery was filed on June 6, 1988, and the father served with a copy of the supplemental petition and summons on June 9, 1988, set for a hearing on June 22, 1988. Nothing appears to have happened on June 22, 1988, but on June 23, 1988, the mother, father, and minor were before the court. The court stated that they were there for a dispositional hearing as to the adjudication on May 25, 1988, and at the conclusion of the hearing, the minor was committed to the Department of Corrections. The charge which was filed in the supplemental petition of June 6,1988, was then dismissed. Here, we have the father before the court for a dispositional hearing; he makes no objection to any prior hearings wherein he was not present; the probation officer’s report shows that the father did not have a significant involvement until the last few weeks before the hearing of June 23, 1988; and S.L.S., represented by a guardian ad litem, did not object. S.L.S. cannot now complain. Consistent with our decision in Land, the supreme court’s supervisory order in R.R.S., and the supreme court’s decision in In re J.P.J. (1985), 109 Ill. 2d 129, 485 N.E.2d 848, the trial court should be affirmed.